Citation Nr: 1744189	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial evaluation in excess of 10 percent for residuals of left eye injury.

3. Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded these matters in February 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.

The Board notes that pursuant to the February 2016 remand, the RO granted a 10 percent disability rating for the Veteran's hemorrhoid disability.  This was not a full grant of the benefit sought and there is no clear indication that the Veteran wishes to withdraw the issue, therefore, the appeal continues.


FINDINGS OF FACT

1. The Veteran's tinnitus is not related to service.

2. The residuals of a left eye disability was not productive of incapacitating episodes, impairment of visual fields, impairment of visual muscle function, or corrected distance vision of 20/40 or worse in both eyes. There is no indication that left eye vision is limited to 20/200 due to a service-connected disability.

3. The hemorrhoid disorder is manifest by hemorrhoids that are large, irreducible, and thrombotic, but without persistent bleeding, anemia or fissures.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for a disability rating for left eye residuals in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 6009 (2016).

3. The criteria for a disability rating for hemorrhoids in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in January 2010.

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, additional VA examinations and opinions were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in April 2010, June 2010, May 2016 and an addendum opinion was provided in July 2010 and December 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2016). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Tinnitus

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to noise exposure from naval gunfire on three different destroyers during Vietnam.

The Veteran's service treatment records are silent for complaint, treatment or diagnosis of tinnitus.  The report of a medical history given by the Veteran in March 1982 at retirement shows that he denied having a history of ear trouble.  

In an October 2009 statement from a private physician, the Veteran's concern for tinnitus was noted.

The Veteran was afforded a VA examination in June 2010, where he denied tinnitus.

In October 2015, the Veteran testified at the Board hearing that he first noted noise in his ears about 8 or 10 years after service.  He stated that he did not seek treatment for the noise in his ears after retirement from service and did not receive treatment currently.  

In May 2016, the Veteran was afforded a VA examination regarding his tinnitus claim.  The Veteran reported that he was exposed to gunfire noise during service without hearing protection.  Post-service he was exposed to occupational and recreational noise; however, he used hearing protection.  The Veteran described his tinnitus as intermittent and occurring in both ears, starting about eight to ten years earlier.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner reasoned that his hearing was normal at separation and that tinnitus began over 30 years following military service.  In addition, the examiner looked to medical literature, Noise and Military Service: Implications for Hearing Loss and Tinnitus, 2005, and determined that as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.

In December 2016, an addendum opinion was provided to clarify the May 2016 VA opinion.  The examiner opined that the current symptom of tinnitus was less likely than not associated with noise exposure during military service.  The examiner concluded that the Veteran reported the onset of tinnitus 8-10 years ago, 24 years after military service, and there was no evidence of tinnitus complaints in the Veteran's service medical records and no shifts in hearing noted during service.  The examiner stated that while the IOM Noise and Military Service: Implications for Hearing Loss and Tinnitus (2005) study allows that there is a possibility of a delay in onset of tinnitus due to noise exposure, it states that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  A more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected."  Tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident; however, the Veteran reported onset of tinnitus many years after leaving service.  

Further, the examiner determined that the Veteran's tinnitus was less likely than not proximately due to or the result of the Veteran's bilateral hearing loss.  The examiner reasoned that review of the Veteran's record indicated normal hearing at service entrance and exit.  No shifts in hearing were noted during service.  The examiner pointed to the May 2016 and June 2010 VA examiners who found that hearing loss was less likely as not related to service as hearing was normal at service entrance and exit and no shifts in hearing were noted.  After review of the Veteran's reported history, test results and medical files, the examiner agreed with both the May 2016 and June 2010 VA examiners.  In the absence of objectively verifiable noise injury, the association between claimed tinnitus and hearing loss could not be assumed to exist.  Tinnitus may occur following a single exposure to high-intensity impulse noise, long-term exposure to repetitive impulses, long-term exposure to continuous noise, or exposure to a combination of impulses and continuous noise.  However, one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury.  IOM never stated that tinnitus could result from undiagnosed noise injuries.  In most cases, tinnitus is accompanied by measurable hearing loss, and no measurable hearing loss could be found during the Veteran's service.  The examiner recognized that the audiogram was an imperfect measure, but stated that it was accepted as the objective basis for determining noise injuries and no evidence of noise injury could be found in the Veteran's service treatment records.

Finally, the examiner opined that the Veteran's tinnitus was less likely than not aggravated beyond its natural progression by the Veterans' bilateral hearing loss.  Review of the Veteran's claims file revealed no evidence of pre-existing tinnitus as it was denied on the June 2010 VA examination and reported on the May 2016 VA examination to have its onset in the last 8 to 10 years.  No hearing loss or shifts in hearing were noted in the Veteran's service treatment record.  Additionally, there was no rationale or nexus documented for decision regarding service connection of hearing found on the rating examination explanation in June 2016.  As such, a nexus between hearing loss and service was unknown by the examiner and therefore a possibility of nexus between claimed tinnitus and hearing loss could not be determined.   

The Veteran has offered his own opinion on etiology, stating that he currently has tinnitus that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions as a whole than the Veteran's own contentions.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for tinnitus is not warranted.  

III.	Increased Rating

Disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Left Eye Residuals

The Veteran seeks an increase to his ratings for an eye disability.

The Veteran's left eye residuals is rated as an unhealed eye injury under 38 C.F.R. § 4.79, Diagnostic Code 6009, and is therefore according to the General Rating Formula for Diagnostic Codes 6000 through 6009.  Under the General Rating Formula, eye disability is rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Impairment of central visual acuity is rated under Diagnostic Codes 6061-6066.  Visual acuity is generally evaluated based on corrected distance vision.  38 C.F.R. § 4.76 (2016).  Visual field defects are rated under Diagnostic Code 6080.  The Veteran's eye disability is currently rated based on visual impairment under Diagnostic Code 6066.

Subject to the provisions of 38 C.F.R. § 3.383(a) (2016), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c) (2016).

The Veteran is service-connected for the left eye only.  By regulation his nonservice connected right eye visual acuity is considered to be 20/40.  Thus, a rating in excess of 10 percent based on impairment of visual acuity would require vision in the left eye of 20/200 or worse.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

In April 2010, the Veteran was afforded a VA examination for his left eye residuals claim.  The Veteran reported that he was hit in the left eye with a steel wire during service.  He stated that the injury seemed to heal well at the time but had to wear glasses shortly thereafter.  Upon examination, the Veteran's left eye corrected near vision was 20/100.  His left eye corrected far vision was 20/50.  Visual acuity was not worse than 5/200.  There was no corneal disorder, including keratoconus, that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses.  There was no difference equal to two or more steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  There were not more than three diopters of spherical correction between the eyes.  Slit lamp findings were abnormal.  

In July 2010, an addendum opinion was provided for the April 2010 VA examination.  The examiner stated that there was evidence of a small corneal foreign body in the right eye.  A superficial foreign body was removed without complication in April 1967.  A small residual scar was noted during a recent examination which supported this removal and conclusions as to the severity of any residual effects were confirmed in writing.

In October 2015, the Veteran testified at the Board hearing that his eyesight in his left eye had worsened.  He stated that his prescription had been upped several times and his driver's license said that he had to wear corrective lenses for his left eye.  

In March 2016, the Veteran saw his private physician for an annual examination.  The Veteran stated that his vision was stable with current glasses.  Upon examination, the Veteran's left eye corrected vision was 20/50 and left eye uncorrected vision was 20/100.  The examiner noted hyper astigmatism present, bilateral cataracts, and macular degenerative changes in both eyes.  

In May 2016, the Veteran was afforded another VA examination for his claim.  Upon examination, the Veteran's left eye corrected near and far vision was 20/100.  There was no difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  There was no corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  The Veteran had preoperative cataract in both eyes, maculopathy in both eyes, and malignant neoplasm.  

On review, the Board finds that the left eye disability more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 6009.  There is no evidence of incapacitating episodes related to the service-connected left eye disorder.  Regarding visual impairment, the preponderance of the probative evidence shows that residuals of the in-service left eye injury have little impact on the Veteran's central or peripheral vision.  There is no indication that left eye vision is limited to 20/200 due to a service-connected disability. 

The Board acknowledges the Veteran's contentions that his reduction in left eye vision is related to the in-service injury.  The Veteran is competent to report diminished vision.   See Layno, 6 Vet. App. 465 (1994).  As a layperson, however, he is not competent to attribute these complaints to the service-connected disorder and his lay assertions do not outweigh the objective medical evidence of record. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Hemorrhoids

The Veteran is currently in receipt of a 10 percent rating for hemorrhoids under Diagnostic Code 7336.  See 38 C.F.R. § 4.114.  Diagnostic Code 7336 rates hemorrhoids, external or internal.  Under Diagnostic Code 7336, mild or moderate hemorrhoids are to receive a 0 percent (noncompensable) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a 20 percent rating.  Id. 

Here, the Veteran generally contends that he is entitled to an increased rating for the service-connected hemorrhoids.  Pursuant to the February 2016 Board remand, the RO granted a 10 percent disability rating for the Veteran's hemorrhoids disability.  In the Veteran's September 2017 Appellant's Brief, it appears as though the Veteran and his representative are content with this rating; however, as this issue has not been withdrawn, the Board will discuss the matter.

In August 2009, the Veteran saw his treating VA physician for a colonoscopy.  Upon examination of the rectum, the mucosa appeared normal, no evidence of inflammation, ulceration, polyps or masses.  The sigmoid colon showed normal mucosa, no evidence of ulceration, polyps or masses.  The descending colon and transverse colon appeared normal with no evidence of ulceration, polyps or masses.  The splenic colon was normal.  Hepatic flexure was normal.  The ascending colon showed a polyp 3 millimeters in size, which was removed.  Cecum and ileocecal valve were normal.  The ileum was not seen.  The VA physician diagnosed the Veteran with polyp ascending and internal hemorrhoids.  

In June 2010, the Veteran was afforded a VA examination for his claim.  The Veteran reported that hemorrhoids were aggravated with straining to defecate and hard stools.  He stated that he took over the counter use of topical medication as needed for his hemorrhoid symptoms with good relief.  The Veteran described burning, difficulty passing stool and pain; however, he denied diarrhea, tenesmus and swelling.  There was no bleeding from hemorrhoids.  There was no history of thrombosis and no fissures present.  The examiner diagnosed the Veteran with a small external hemorrhoid.   

In October 2015, the Veteran testified at the Board hearing regarding his claim.  The Veteran argued that his symptoms had worsened since his last VA examination and that a colonoscopy had revealed internal and external hemorrhoids.  He reported that the hemorrhoids occurred daily and though he did not have persistent bleeding, he did bleed two or three times per week.  The Veteran stated that he used Preparation H and sat in a Sitz bath in the morning with hot water and Epsom salts.  

In May 2016, the Veteran was afforded another VA examination for his claim.  The Veteran reported that his hemorrhoids protruded when defecting and he experienced bright red blood in the toilet from the hemorrhoids when evacuating.  He described his hemorrhoids as very painful and his rectum was always very itchy.  He took Sitz baths and Preparation H for the hemorrhoids.  Upon examination, the Veteran had multiple internal prolapsed hemorrhoids outside of the canal which were hyperemic, swollen, thrombosed and very tender to palpation.  There was also itchiness on the rectum area.  The examiner did not note any other pertinent physical findings, complications, conditions, signs or symptoms related to his hemorrhoids.  The Veteran was diagnosed with large, thrombotic, irreducible external hemorrhoids.  

Based on all the evidence, both medical and lay, the Board finds that the hemorrhoids more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7336.  A 20 percent rating under is not more nearly approximated.  The Board acknowledges that the hemorrhoids are large and evidence frequent reoccurrence.  The Veteran has credibly reported occasional bleeding.  Nonetheless, the medical and lay evidence does not demonstrate that the Veteran has secondary anemia associated with his rectal bleeding.  The Veteran himself does not contend he experiences anemia due to his hemorrhoids.

The evidence also does not show that the Veteran has a diagnosis of an anal fissure caused by the hemorrhoids.  While bleeding may suggest there is a fissure, on examination in May 2016, no fissure was diagnosed, and review of the treatment records do not show a diagnosis of a fissure.  Therefore, the Board finds that the criteria for a 20 percent rating for hemorrhoids under Diagnostic Code 7336 have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.114.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

The May 2016 examiner indicated that neither the Veteran's service-connected left eye disorder nor the Veteran's service connected hemorrhoids disorder impacted his ability to work, and considering the entire record the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for tinnitus is denied

Entitlement to an initial evaluation in excess of 10 percent for residuals of left eye injury is denied.

Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids is denied



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


